Case
 Case1:15-cv-05273-KMW-SLC
      1:15-cv-05273-KMW-SLC Document
                             Document516-1 Filed01/16/21
                                      519 Filed  01/15/21 Page
                                                           Page11ofof11




UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #: ______________
 ELISA W., et al.,
                                                               DATE FILED: _1/16/2021______
                                       Plaintiffs,

                     -against-                           15 Civ. 5273 (KMW) (SLC)

 THE CITY OF NEW YORK, et al.,
                                     Defendants.



            [PROPOSED] THIRD AMENDED SCHEDULING ORDER



                    Event                                        Date
   Completion of the City’s Document                        January 27, 2021
                  Production
   Deposition of Dr. Jeane W. Anastas                      February 8, 2021
   Plaintiffs file Opposition to Daubert                   February 22, 2021
                   Motion
   Defendants File Reply In Support of                       March 1, 2021
               Daubert Motion
        Close of Expert Depositions                         March 1, 2021
 Plaintiffs’ File Reply In Support of Class                 March 22, 2021
            Certification Motion
         Final Pre-Trial Conference                              TBD




SO ORDERED
        January 16, 2021
Dated: ______________




                                                           /s/ Kimba M. Wood

                                                     The Honorable Kimba M. Wood
                                                       United States District Judge
